Citation Nr: 0829666	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include arthritis of the knees.

2.  Entitlement to service connection for a back disability, 
to include lower back pain, degenerative arthritis, and 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service in the US Marine 
Corps from June 1998 to June 2002, and from March 2003 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran has come before the VA claiming that he now 
suffers from disabilities of the back and knees.  He 
attributes both conditions to his military service.  He has 
contended that as a result of the duties he performed while 
in the Marine Corps, he developed low back pain along with 
restrictions in motion of the back.  As for his knees, he 
avers that he experiences pain along with "cracking" and 
weakness.  

Following the veteran's submission for benefits, he underwent 
a VA General Medical Examination in June 2004.  The 
examination was performed by a nurse practitioner.  The 
examiner noted that she had reviewed the veteran's service 
medical records and found that the veteran had not injured 
his back or knees while in service.  She further wrote that 
the veteran had not experienced any episodes of pain or 
discomfort involving the back or knees while in service.  

Despite the assertions made by the nurse practitioner, a 
further review of the veteran's service medical records does 
indicate that the veteran did indeed have complaints 
involving his knees and back.  In fact, the veteran's end-of-
enlistment physical of March 2003 listed both conditions.  

The veteran's more recent medical records, along with the 
veteran's detailed written statements, insinuate that the 
veteran now suffers from conditions of both knees and the 
back.  Because there seems to be some ambiguity in the 
record, it is the opinion of the Board that the claim should 
be returned to the RO/AMC for the purpose of obtaining a new 
physical examination of the veteran.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since 
September 2003 for his bilateral knee 
disability and his back disorder, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

2.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
in order to determine whether the veteran 
now suffers from conditions of the knees 
and back.  It is noted that the veteran 
is an employee of the Milwaukee RO and 
that previous examinations have been 
scheduled for the Des Moines VAMC.  The 
veteran has asked that his medical 
examinations be scheduled at a VAMC 
closer to Milwaukee such as the North 
Chicago VAMC or the Madison VAMC, and if 
possible, the RO/AMC should attempt to 
schedule the veteran at one of those 
locations.  The examination must be 
conducted by a physican; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, to assess the nature and 
etiology of the veteran's claimed 
bilateral knee disability and back 
disorder.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
bilateral knee disability and back 
disorder found.  The examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury or to 
his service in general.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  In addition, it is 
requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




